Case: 3:21-cv-00024-WHR Doc #: 3 Filed: 01/21/21 Page: 1 of 3 PAGEID #: 18

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:21-cv-024
Plaintiff,
Judge Walter H. Rice
v.
FORTY-ONE THOUSAND AND 00/100 : WARRANT OF ARREST IN REM

 

DOLLARS ($41,000.00) IN UNITED
STATES CURRENCY, et al.,

Defendants.

 

To: the United States Marshals Service, the Drug Enforcement Administration, any duly
authorized law enforcement officer, and/or their delegate(s) for the Southern District of Ohio:

WHEREAS, on January 19, 2021, the United States filed a verified Complaint for
Forfeiture In Rem, alleging that the defendants are subject to forfeiture pursuant to
21 U.S.C. § 881(a)(6) because the defendants represent property furnished or intended to be
furnished in exchange for a controlled substance, represent proceeds traceable to such an exchange,
or were used or intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy
to commit such offense, in violation of 21 U.S.C. § 846; and

WHEREAS, Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem must
be delivered to a person or organization authorized to execute it who may be a marshal or any
other United States officer or employee, someone under contract with the United States, or

someone specially appointed by the Court for that purpose.
Case: 3:21-cv-00024-WHR Doc #: 3 Filed: 01/21/21 Page: 2 of 3 PAGEID #: 19

The Court having reviewed the Complaint hereby finds that there is probable cause to
believe that the defendants are subject to forfeiture and are therefore forfeitable to the United
States.

THEREFORE YOU ARE COMMANDED to arrest and seize the defendants, which are
more fully described as follows:

L. Forty-One Thousand and 00/100 Dollars ($41,000.00) in United States Currency

(Defendant 1); and
Zs Eighteen Thousand and 00/100 Dollars ($18,000.00) in United States Currency
(Defendant 2).

YOU ARE FURTHER COMMANDED to retain the defendants in your custody or make
arrangements for a substitute custodian and serve a copy of this warrant on the custodian in whose
possession, custody, or control the property is presently found, and use discretion and whatever
means appropriate to protect and maintain said defendants until further order of this Court.

YOU ARE FURTHER COMMANDED to publish notice of this action and the arrest of
the defendants and of the right to contest the forfeiture of the defendants on the official government
website, www.forfeiture.gov, for 30 consecutive days in accordance with Supplemental Rule
G(4)(a)(iv)(C). Such published notice shall inform anyone who wants to contest the forfeiture of
the defendants of the deadline for filing a statement of interest in or right against the defendants
and for filing an answer to the Complaint.

YOU ARE FURTHER COMMANDED to send notice of this action and the arrest of the
defendants and of the right to contest the forfeiture, in accordance with Supplemental Rule G(4)(b),

to any person who reasonably appears to be a potential claimant. Such notice shall specify the
Case: 3:21-cv-00024-WHR Doc #: 3 Filed: 01/21/21 Page: 3 of 3 PAGEID #: 20

deadlines for filing a claim and an answer or motion under Rule 12 of the Federal Rules of Civil
Procedure.

YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the property and individuals upon

whom copies were served and the manner employed.

Date: /-2/- 2i __ vee,
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
